Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art discloses combination structures for an assist apparatus, including 
a control unit configured to control said door drive device, wherein, said control unit is configured to determine, based on said peripheral object information, whether or not an attention- required object to which said user should pay attention is present in a case where said user gets out of said vehicle through said door opening part; perform a door opening operation process to cause said door drive device to perform said door opening operation based upon a determination that said attention required object is not present in a case where said user’s door opening request operation has been detected; perform a door opening operation restriction process to hold said door at said fully closed position based upon a determination that said attention-required object is present in a case where said user’s door opening request operation has been detected; and perform said door opening operation process in place of said door opening operation restriction process even based upon a determination that said attention-required object is present in a case where said user’s door opening request operation is detected after said door opening operation restriction process has been successively performed a predetermined number of times as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale